          Case 1:21-cv-00953-CKK Document 1 Filed 04/07/21 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


JAMES G. CONNELL, III,

       7604 Edenwood Court
       Bethesda, MD 20817

                               Plaintiff,
                                                            Case No.:
v.

THE UNITED STATES CENTRAL INTELLIGENCE
AGENCY

       Washington, D.C. 20505

                               Defendant.


                          COMPLAINT FOR INJUNCTIVE RELIEF


        1. Plaintiff, James G. Connell, III, brings this action pursuant to the Freedom of
Information Act (“FOIA”), 5 U.S.C. §§ 552, demanding production of documents responsive to
plaintiff’s February 18, 2021 FOIA request for documents sent to or from detention sites
administrated or affiliated with the CIA during the 2003-2007 period regarding Ammar al
Baluchi, which defendant CIA has improperly withheld from plaintiff.

       2. This Court has jurisdiction under 28 U.S.C. § 1331 and 5 U.S.C. § 552(a)(4)(B).

        3. Because part or all of the responsive records are located in this District, venue lies in
this District under 28 U.S.C. § 1391(e) and 5 U.S.C. §552(a)(4)(B).

       4. Plaintiff, James G. Connell III, is a defense attorney and is the requester of the records
which CIA is now withholding. Plaintiff has requested this information for use in a pending
criminal trial and prompt release of the information is essential to the case. This complaint is
based entirely on unclassified information.

       5. Defendant, Central Intelligence Agency, is an agency as prescribed in 5 U.S.C. §
551(1) and 5 U.S.C. § 552(f) and has possession of the documents that Mr. Connell seeks.

      8. On February 18, 2021 Mr. Connell requested from CIA under FOIA “any and all
documents sent to or from detention sites administrated or affiliated with CIA (including
          Case 1:21-cv-00953-CKK Document 1 Filed 04/07/21 Page 2 of 6




Guantanamo Bay) during the period 2003-2007 regarding Ammar al Baluchi aka Ali Abdul-Aziz
Ali.” Attachment 1.

        9. On February 22, 2021 Defendant acknowledged receipt of Plaintiff’s FOIA request for
the date of 19 February, 2021. Attachment 2.

        7. Despite the properly placed request, the CIA has failed to provide a response within
the statutorily-mandated time frame of 20 working days. This date would have been March 19,
2021 based on Defendant’s response to this FOIA request.

       9. Mr. Connell has a right of access to the requested information under 5 U.S.C. §
552(a)(3) and there is no legal basis for the CIA’s failure to turn over all of the requested
documentation that properly does not fall under a FOIA exemption.

   WHEREFORE, Mr. Connell respectfully requests that this Court:

   (1) Order the CIA to produce all documents that are responsive to Mr. Connell’s FOIA
       request;

   (2) Expedite this proceeding as provided for in 28 U.S.C. § 1657;

    (3) Award plaintiff reasonable attorney fees and other litigation costs reasonably incurred in
this action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

   (4) grant plaintiff such other relief as the Court deems appropriate.


                                              Respectfully submitted,

                                              /s/ James G. Connell, III

                                              James G. Connell, III
Dated: April 7, 2021

Attachments

1. February 18, 2021 initial FOIA request.
2. February 22, 2021 CIA’s confirmation of initial request.
Case 1:21-cv-00953-CKK Document 1 Filed 04/07/21 Page 3 of 6




       Attachment 1
                 Case 1:21-cv-00953-CKK Document 1 Filed 04/07/21 Page 4 of 6




2344567ÿ
  963376 69
            6ÿ4ÿ5
4
667
   4463ÿ63 
   63 ÿ646        



                          !"#"$%ÿ'ÿ!()*ÿ+,-./01ÿ+,23,14ÿ($#"$,

                                                                     567ÿ69ÿ::ÿ9;<=6>?ÿ?6>ÿ>;ÿ;ÿ@;=ÿ9>6>A;6ÿ?A>?ÿ9=A6A?>9ÿ;ÿ@@A:A>9ÿ
                                                                     BA>ÿCD5ÿEA6:<9A6FÿG<6>6=;ÿH7Iÿ9<A6Fÿ>ÿJA;9ÿKLLMNKLLOÿF9A6Fÿ
                                                                     5==ÿ:ÿH:< AÿPÿ5:Aÿ5Q9<:N5RAÿ5:ASÿÿT?J;6?AUÿ9;<=6>?ÿBA::ÿA6:<9ÿ
                                                                     A6>::AF6ÿV<A=6>?ÿ@;ÿWSÿ:ÿH:< AXÿA6>::AF6ÿV<A=6>?ÿ@;ÿ;>ÿ
                                                                     9>A6?ÿ;66A6FÿWSÿ:ÿH:< AXÿJ;>?ÿ;@ÿA6>;F>A;6?Xÿ69ÿ67ÿ;>ÿ
                                                                     9A?<??A;6?ÿ;@ÿA6>::AF6ÿF>A6Fÿ@;=ÿ69ÿQ;<>ÿWSÿ:ÿH:< ASÿ5?ÿA6ÿ;>ÿ
                                                                     :??Xÿ>ÿ?J;6?AUÿ9;<=6>?ÿ? ;<:9ÿA6:<9ÿ<69>9ÿ9>?S




                          ÿ                ÿ          ÿ          ÿ                                     ÿ                       ÿ




                                                                                                                                                         010
Case 1:21-cv-00953-CKK Document 1 Filed 04/07/21 Page 5 of 6




       Attachment 2
Case 1:21-cv-00953-CKK Document 1 Filed 04/07/21 Page 6 of 6
